         Case 5:19-cv-02909-JLS Document 29 Filed 09/19/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 CHARLES BECK,

                Plaintiff,                             Case No. 5:19-cv-02909-JLS

        V.

LEHIGH COUNTY, et al.,                                 Judge: Hon. Jeffrey L. Schmehl

                Defendants.

               JOINT STIPULATION TO DISMISS LW CONSULTING, INC.


        Defendant L W CONSULTING, INC., hereby states and affirms that it had no ownership

and/or financial stake/interest, managerial control over, and/or insurance coverage related and or

pertaining to Cedarbrook Nursing Facility after June 30, 2015.

        Plaintiff CHARLES BECK and Defendant LW CONSULTING, INC., and the parties to

this action, by and through their undersigned counsel, hereby jointly stipulate under Federal

Rules of Civil Procedure 41(a)(l)(ii) that LW CONSULTING, INC. is dismissed from the

above-captioned action without prejudice as to all claims, causes of action, and parties, with each

party to bear its own costs and fees.

       In the event that it is determined, upon further application to the Court, that Defendant

LW CONSULTING, INC., is in fact a proper defendant, Defendant hereby agrees to toll the

Statute of Limitations.
        Case 5:19-cv-02909-JLS Document 29 Filed 09/19/19 Page 2 of 3




                                        LEWIS BRISBOIS BISGAARD & SMITH
                   III, Esq.            LLP
Attorneys for laintiff                  Kyle C. Allen, Esq.
                                        Attorneys for Defendant
                                        L W Consulting, Inc.




DICKIE\McCAMEY & CHILCOTE
Kevin H. Conrad, Esq.
Catherine Barr Heimbach, Esq.           Jeffrey P. Bates
Attorneys for Defendant                 Attorneys for Defendant
Lehigh County                           Good Sheperd Rehabilitation Network
        Case 5:19-cv-02909-JLS Document 29 Filed 09/19/19 Page 3 of 3




                                   ORDER OF DISMISSAL

        Pursuant to the Joint Stipulation of the parties under Federal Rules of Civil Procedure

41(a)(l)(ii), it is ORDERED that LW CONSULTING, INC. is dismissed from this action

without prejudice as to all claims, causes of action, and parties, with each party to bear its own

costs and fees.




      Sc.r,~~&11' ( 9
Dated:-A:u~us-t _ _, 2019
